United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                Nos. 06-3821/3824
                                  ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeals from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Thomas Joel Maggard,                    *
                                        *      [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: October 5, 2007
                                Filed: October 12, 2007
                                 ___________

Before BYE, RILEY, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       Thomas Maggard (Maggard) appeals the concurrent sentences the district court1
imposed after he pled guilty to two counts of bank robbery in violation of 18 U.S.C.
§ 2113(a). Maggard’s counsel moved to withdraw and filed a brief under Anders v.
California, 386 U.S. 738 (1967), asserting the concurrent 96-month prison sentences
are unreasonable in light of 18 U.S.C. § 3553(a), and the district court abused its
discretion in requiring alcohol abstention and successful participation in approved
counseling as special conditions of supervised release.

      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
       We conclude Maggard’s prison sentences are not unreasonable: they were
within the undisputed Guidelines range of 77-96 months, and were imposed following
the district court’s proper consideration of relevant section 3553(a) factors. See Rita
v. United States, 127 S. Ct. 2456, 2462-68 (2007) (allowing appellate presumption of
reasonableness); United States v. Denton, 434 F.3d 1104, 1113 (8th Cir. 2006)
(holding a within-Guidelines sentence is presumptively reasonable); United States v.
Haack, 403 F.3d 997, 1004 (8th Cir. 2005) (discussing appropriate consideration of
§ 3553(a) factors). After reviewing the unobjected-to special conditions of supervised
release for plain error, see United States v. Morey, 120 F.3d 142, 143 (8th Cir. 1997)
(per curiam) (standard of review), we further conclude the conditions are supported
by the record and reasonably related to the statutory factors in 18 U.S.C. § 3583(d)
(stating conditions of release must reasonably be related to factors in § 3553(a)(1),
(a)(2)(B), (a)(2)(C), and (a)(2)(D)), see United States v. Cooper, 171 F.3d 582, 586-87
(8th Cir. 1999) (upholding the prohibition of the consumption of alcohol and the
requirement that defendant obtain substance-abuse and mental-health counseling,
where there was some evidence of alcohol and drug abuse and defendant had a history
of mental instability). After reviewing the record independently under Penson v.
Ohio, 488 U.S. 75, 80 (1988), we find no nonfrivolous issues.

      We grant counsel leave to withdraw, and we affirm.
                     ______________________________




                                          -2-